The judgment of the court was pronounced by
Slidell, J.
The object of this action is to enforce an alleged legal mortgage upon property in the hands’of a third possessor, who derives title, through various mesne conveyances, from a sheriff’s sale upon execution against Foster, the alleged debtor of the plaintiff.
It is urged that the sheriff’s sale was a nullity, and did not divest Foster’s title, because no notice of appraisement was given to him, and because the advertizement of sale was not duly made. We shall proceed to the considera*547tiea of Üjiose objections, withont enquiring whether the plaintiff is competent to raise them.
The objection that the sheriff’s return does not state that Foster was notified to appoint an appraiser, is ineffectual. The return shows that he did appoint appraiser, who acted. 'The sole object of notice is to give a defendant in execution an opportunity to appoint an appraiser. If he makes the appointment, it.is idle to enquire whether he had notice or not.
As to the advertizement, it is said that the sheriff’s return states that the property was advertized on the 17th August, yet -that the sale took place on the 8th August. The sheriff’s return shows that the property was first advertized for cash, and afterwards at twetve months’ credit. The .exposure for sale for cash, took place on the 20th July, 1833, and for want of bidders, it was, as declared in the return, re-advertized on that day for the 8th August .ensuing. This latter .advertizement appears to have been regular, and it is obvious from the whole tenor of the return, that the statement that the first advertizement took place on the 17th August was a mere clerical error. But, however, this may be, there is another consideration which is fatal to the plaintiff. The sale took place in 1833, and this action was instituted in 1843. If there .was an informality in the advertizement. it is covered by the prescription of five years, established by the .act of 10 March, 1834. It has been argued by counsel that this statute cannot be invoked, because the sale was antecedent to its enactment. Laws of prescription may undoubtedly be enacted .to take effect upon past as well as future transactions. The only .qualification is, that courts of j ustice in applying a new law of prescription to the past, will not permit the law to retroact beyond its date in the application of the new term to the computa-' tions. It is true that the first section of this statute, prescribing to sheriffs and other public officers the duty of stating in the procés-otíbal, or act of sale, the manner, time and place of making .advertizements, speaks, and very naturally, "of sales hereafter to be made,” But, in the 4th section, which establishes the prescription of five years, there is no such limitation. The interpretation we have given to the statute, accords with the opinion expressed in Valderes v. Bird, 10 Rob. 396, and in another .case there cited.

Judgment affirmed-